DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(1) as being anticipated by Purdy et al. (US 2017/0328121 A1 hereinafter referred to as “Purdy”).
With respect to claim 1, Purdy discloses, in Figs.1-9, a system for media viewing, comprising: a tintable window having at least a bleached state/(not tintable state with certain level of clarity) and a tinted state (see Par.[0046] wherein optical state can be changed based on various factors including the current amount of light shining through the window including factors that inherently influence the amount of light shining on the window, e.g., position of the sun, location of the window, size of the window, weather condition, etc. as well as user preferences (e.g., a building occupant can specify that they desire the windows to be clear, tinted, or somewhere in between); see Par.[0064] wherein variably tintable absorptive coatings, e.g., electrochromic windows, are used, the thermal barrier characteristics; see Par.[0108]-[0109] wherein window having an optically switchable device such as an electrochromic device may absorb solar radiation when the device is in a darkened tint state); a display construct/(tintable display controller IGUs), transparent at least in part (see Par.[0065]-[0067], [0110] wherein new electrochromic IGUs 353 including transparent windows lites are disclosed), configured to display and/or manipulate electronic media, and disposed adjacent to and registered with the tintable window such that, at least when the tintable window is the bleached state, a user is able to view, through the display construct and the tintable window; and a display circuitry directly wired to the display construct, wherein the system is configured during operation and/or after installation, to facilitate the user accessing the display circuitry (see Fig.6G, Par.[0116] wherein Controller 650 may be configured to control electrochromic EC window that is configured to control or programmed with instructions to tint the one or more electrochromic lites/display based on user input or preferences (i.e. including visible level of tinting), and/or to ameliorate thermal stress on the one or more electrochromic lites/display; see claim 39 and Par.[0157] wherein controller circuitry is disclosed).
With respect to claim 3, Purdy discloses, in Figs.1-9, the system, further comprising a hinge that is configured to facilitate reversible access or confinement to the display circuitry during operation and/or after installation (see Par.[0146] wherein hinge allows the new window to swing open away from the pre-existing window).
With respect to claim 6, Purdy discloses, in Figs.1-9, the system, wherein the display construct comprises a first glass pane, a second glass pane, and a display matrix disposed between the first glass pane and the second glass pane, wherein the display matrix is a high resolution or an ultra high resolution display matrix (see Par.[0094] wherein a display (with given resolution) for indicating the status or progress of the installation method; it is submitted that any glass display possess a given resolution, and as such Purly anticipates this limitation given that no specific resolution has be claimed to indicate what resolution must be considerate as high or ultra-high).
With respect to claim 7, Purdy discloses, in Figs.1-9, the system, wherein the tintable window is configured for tint adjustment in conjunction with the media displayed by the display construct (see Par.[0045] wherein electrochemically-mediated is disclosed).
With respect to claim 8, Purdy discloses, in Figs.1-9, he system, wherein the tintable window is configured for tint adjustment while the display construct projects the media (see Par.[0045] wherein electrochemically-mediated is disclosed).
With respect to claim 9, Purdy discloses, in Figs.1-9, he system, wherein the tintable window is configured for tint adjustment by considering a position of a sun, a time of day, a date, geographic location of an enclosure in which the display construct is disposed, weather condition, transmittance of light through the tintable windows, and/or reading of one or more sensors (see Par.[0046] wherein optical state can be changed based on various factors including the current amount of light shining through the window (including factors that inherently influence the amount of light shining on the window, e.g., position of the sun, location of the window, size of the window, weather condition, etc.) as well as user preferences (e.g., a building occupant can specify that they desire the windows to be clear, tinted, or somewhere in between)).
With respect to claim 10, Purdy discloses, in Figs.1-9, the system, wherein at least one touch screen is disposed proximate to the at least one display construct, which at least one touch screen in disposed such that the at least one touch screen overlaps at least a portion of a viewing surface of the at least one display construct (see Par.[0160]-[0161] wherein touch control panel is disclosed).
4.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geer (US 2014/0368899 A1).
With respect to claim 1, Geer discloses, in Figs.1-5, a system for media viewing, comprising: a tintable window having at least a bleached state/(at most low/partially tintable visible state) and a tinted state; a display construct, transparent at least in part, configured to display and/or manipulate electronic media, and disposed adjacent to and registered with the tintable window such that, at least when the tintable window is in the bleached state, a user is able to view, through the display construct and the tintable window (see Par.[0002]-[0003] and [0006] wherein present invention of Geer relates to smart windows incorporating electrically tintable windows (i.e. whindow from at most partially tintable visible state to tintable visible state) of electrochromic devices can be fabricated which electrically switch between transparent and tinted states (where the transmitted light is colored and/or blocked); see Par.[0036] wherein insulated glass unit 130 of display having one or more electrochromic devices is disclosed); and a display circuitry/(controls circuit) (120) directly wired to the display construct, wherein the system is configured during operation and/or after installation, to facilitate the user accessing the display circuitry (see Par.[0036], [0039] and [0047] wherein the control circuits may communicate identification information such as: (f) control parameters including, e.g., maximum switching voltage and/or current for tinting and/or clearing; and each control circuit may further communicate a current status of the one or more electrochromic devices being controlled by that control circuit (e.g., whether the device is fully tinted)).
With respect to claim 2, Geer discloses, in Figs.1-5, the system, wherein the display construct is communicatively coupled to a network transmitting the electronic media (NEC), and wherein the network is communicatively coupled to a building management system (see Par.[0031]-[0035], [0038], [0040] wherein building management system BMS wiring network NEC is disclosed; see Par.[0048]-[0049], [0054]-[0057], [0061]-[0065] wherein BMS may also provide an input indicating hours for automatically enabling and disabling a security system of a building in which the electrochromic device is located, similarly indicating the building's and a building management system located in the same building as the power source(s) and the control circuits, or at a remote site).
With respect to claim 4, Geer discloses, in Figs.1-5, the system, wherein the display construct is electrically coupled to a power source disposed at a shortest distance from the display construct that is at least about fifteen feet (15') (see Par.[0033]-[0035], [0038] wherein building power supply may include any position for which the local power supply is easily connectable to the building power supply by a standard length with close proximity may include any location within about 2 meters (i.e. at least fifteen feet) of the building power supply, within about 5 meters (i.e. at least fifteen feet) of the building power supply, or within about 10 meters (i.e. at least fifteen feet) of the building power supply and the control circuit to be located within about 2 meters of the smart window, within about 5 meters, or within about 10 meters (i.e. at least fifteen feet) of the building power supply).
With respect to claim 5, Geer discloses, in Figs.1-5, the system, wherein the display construct is communicatively coupled to a controller controlling the display construct, which controller is disposed at a shortest distance from the display construct that is at least about five feet (see Par.[0033]-[0035], [0038] wherein building power supply may include any position for which the local power supply is easily connectable to the building power supply by a standard length with close proximity may include any location within about 2 meters (i.e. at least fifteen feet) of the building power supply, within about 5 meters (i.e. at least fifteen feet) of the building power supply, or within about 10 meters (i.e. at least fifteen feet) of the building power supply and the control circuit to be located within about 2 meters of the smart window, within about 5 meters, or within about 10 meters (i.e. at least fifteen feet) of the building power supply).
With respect to claim 6, Geer discloses, in Figs.1-5, the system, wherein the display construct comprises a first glass pane, a second glass pane, and a display matrix disposed between the first glass pane and the second glass pane, wherein the display matrix is a high resolution or an ultra high resolution display matrix (see Par.[0036] wherein electrochromic display glass unit 130 is disclosed; it is submitted that any glass display possess a given resolution, and as such Geer anticipates this limitation given that no specific resolution has be claimed to indicate what resolution must be considerate as high or ultra high).
With respect to claim 7, Geer discloses, in Figs.1-5, the system, wherein the tintable window is configured for tint adjustment in conjunction with the media displayed by the display construct (see Par.[0002]-[0003] and [0006] wherein present invention of Geer relates to smart windows incorporating electrically tintable windows of electrochromic devices can be fabricated which electrically switch between transparent and tinted states (where the transmitted light is colored and/or blocked).
5.	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Threlkel et al. (US 2018/0144712 A1 hereinafter referred to as “Threlkel”).
With respect to claim 1, Threlkel discloses, in Figs.1-12, a system for media viewing, comprising: a tintable window having at least a bleached state and a tinted state; a display construct, transparent at least in part, configured to display and/or manipulate electronic media and disposed adjacent to and registered with the tintable window such that, at least when the tintable window is in the bleached state, a user is able to view, through the display construct and the tintable window (see Fig.5B, Par.[0072] wherein number of bits in the frame buffer may be allocated to store a luminance value (e.g. brightness, as may be controlled by a voltage), and/or some number of bits in the frame buffer may be allocated to store a tint value; such as, tint bits may be organized into one or more fields to represent relative mixtures of color, such as red, green, blue, or cyan, magenta, yellow, black or other color mixing scheme; see Figs.8D-8H Par.[0080]-[0085] wherein photo-chromic glass that transitions from clear to red might be used to provide a tinting effect controlled by the LEDs backlighting light diffusion layer display is disclosed); and a display circuitry (106) directly wired to the display construct, wherein the system is configured, during operation and/or after installation, to facilitate the user accessing the display circuitry (see Par.[0075]-[0077] wherein control logic 106 including ASIC (Application Specific Integrated Circuit) generating the native driver signals based on the control signals and the frame data to control the display array 101 to display images is disclosed).
With respect to claim 2, Threlkel discloses, in Figs.1-12, the system, wherein the display construct is communicatively coupled to a network transmitting the electronic media, and wherein the network is communicatively coupled to a building management system (see Fig.5A, Par.[0101] wherein functional block diagram of the integrated building display and shading system comprising a plurality of exterior building panels 154 of a building 156 arranged in an array (e.g. display array 101)).
With respect to claim 6, Threlkel discloses, in Figs.1-12, the system, wherein the display construct comprises a first glass pane, a second glass pane, and a display matrix disposed between the first glass pane and the second glass pane, wherein the display matrix is a high resolution or an ultra high resolution display matrix (see Par.[0087] wherein image area formed by privacy glass regions and shapes may be formed to the extent of the panel (i.e. pixel) resolution; see Fig.5B, Par.[0063], [0070], [0078]-[0085]  wherein fixed property glass, having the property of filtering UV light is disclosed).
With respect to claim 7, Threlkel discloses, in Figs.1-12, the system, wherein the tintable window is configured for tint adjustment in conjunction with the media displayed by the display construct (see Par.[0089]-[0095] wherein pixels array display).
With respect to claim 8, Threlkel discloses, in Figs.1-12, the system, wherein the tintable window is configured for tint adjustment while the display construct projects the media (see Par.[0089]-[0095] wherein pixels array display).
Response to Arguments
6.	Applicant's arguments filed on 09/30/2022 with respect to claim 1 have been fully considered but they are not persuasive. For instance, Applicant alleges that the applied references do not teach and/or suggest user accessible to tintable window display to which circuitry is directly wired (see remarks, pages 11-13). Examiner disagrees. As presented above, all the applied references disclose tint controllable windows for user acess/view which is in connection to circuitry/(controllable circuit). For example, see Geer in Figs.2-5, Par.[0009]-[0014] wherein controller circuit directly wired to display are shown or disclosed; see Purdy in Fig.4D, Par.[0074] wherein IGU 464 may be wired to a power supply and/or controller via wires, such as wires, 466; and see threlkel teach in Figs.5A-5B, 6, 7, Par.[0062]-[0063], [0072] wherein ASIC control logic 106 is connected to the display array 101 so as to provide a signal (e.g. a voltage, a varying voltage, a digital signal, a digital bit stream, etc.) to display array 101.
Citation of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record teaches all the claimed limitations of claims 1-10.
Allowable Subject Matter
8.	Claims 11-45 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 11, 27 and 43, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a system for media viewing, comprising: a fastener configured to couple to the display construct which fastener is configured to span at least about thirty percent (30%) of a side length of the display construct.
Dependent claims 12-26, 28-42 and 44-45 are also allowed because of their dependency to the allowed base claims 11, 27 and 43 respectively.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818